       Case 3:19-cv-00289-BD Document 44 Filed 09/03/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

JAMES JOHNSON                                                          PLAINTIFF

V.                          CASE NO. 3:19-CV-289-BD

DALE COOK, et al.                                                   DEFENDANTS

                                  JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED, WITH PREJUDICE.

     IT IS SO ORDERED this 3rd day of September, 2020.


                                      ___________________________________
                                      UNITED STATES MAGISTRATE JUDGE
